Title: An Interlude at Dolly’s Chop House, [21 March?] 1786
From: Smith, William Stephens
To: 



½ past 2——Dolly’s
One among our many follies
Was calling in for steaks at Dolly’s
Whereby we’ve lost—and feel like Sinners
That we have miss’d much better dinners
Nor do we think that us ’tis hard on
Most humbly thus to beg your pardon
And promise that another time
We’ll give our reason not our rhime
So we’ve agreed—our Nem: Con: Vote is
That we thus jointly give you notice
For as our rule is to be clever
  We hold it better late than never
  

  
 